DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Low et al. (US 20120223590).
As to claim 1, Low et al.’s figure 7 shows a receiver (710) inductively powered by a transmitter (704) for powering a load, the receiver comprising: a resonance circuit (718, 712) for coupling with the transmitter and generate AC voltage; a power supply section (706) configured to rectify (by 720) the AC voltage and adjust (by output of 716 to 722) a DC current and a DC voltage to the load; and a control and communication section (714, 716, 740, 742) designed to set parameters for the receiver and communicate operation points (OP) to the transmitter, wherein the parameters and the OP derived from determining a minimal power loss of the receiver.
As to claim 2, figure 7 shows that the resonance circuit comprising a coil (receive coil, ¶0009) and a serial capacitor (serial capacitor in 712).
As to claim 3, figure 7 shows that the resonance circuit further comprise a coil (718) and an equivalent capacitor selected from a group consisting of a parallel capacitor (in 712); at least resonance capacitor; and any combination thereof.

As to claim 5, figure 7 shows that the power supply section comprising a rectifier and a DC2DC.  
As to claim 10, figure 7 shows a method for minimizing power loss of the receiver, the method comprising: determining an operation point of the transmitter (by 714) that produce required input voltage to the DC2DC; establishing switching frequency that yield predetermined ripple requirement (by controlling 712); determining required output power of the receiver and a needed AC current for obtaining the output current (by controlling DC-Dc converter and controlling operating point of the transmitter); calculating power losses for all input voltage in range of the receiver and determining a minimal power loss (figure 8); and configuring the receiver and the transmitter with operation point and parameters that yield the minimal power loss.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4- is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (US 20120223590).
Low et al.’s ¶0055 teaches that circuit 512 is used to tune and de-tune receive coil 518. Figure 5 fails to show that the tuning circuit comprises one switchable branch of resonance capacitors, wherein the controller is capable of activating said switchable branch of resonance capacitors for tuning resonance frequency of the resonance circuit. However, switchable resonant capacitor is well known in .

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (US 20120223590) in view of Parsekar et al. (US 10811987).
As to claim 6, Low et al.’s figure fails to show the detail of the rectifier circuit.  However, Parsekar et al.’s figure 3 shows a rectifier circuit (354, 304).  It would have been obvious to one having ordinary skill in the art to use Parsekar et al.’s rectifier circuit for Low’s rectifier circuit for the purpose providing more stable DC voltage.   The modified Low et al.’s figure further shows that the rectifier comprising a first holding capacitor (Parsekar et al.’s 320); a second holding capacitor (Parsekar et al.’s 322); a first FET switch (340 or 344); and a second FET switch (342 or 346), wherein each FET switch is separately gated for charging the holding capacitors (it would have been obvious to one having ordinary skill in the art to use FETs for Parsekar et al.’s transistors for the purpose of saving space and power consumption).
As to claim 7, the modified Low et al.’s figure 7 shows that a gate of the first FET is open during one half of the AC cycle for charging the first capacitor and a gate of the second FET is open during a second half of the AC cycle for charging the second capacitor, wherein the capacitors are connected to produce output voltage that is twice the absolute value of one half. 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (US 20120223590) in view of Kim et al. (US 20160196913).
As to claim 8, DC-DC converter comprises inductor is well known in the art.  It would have been obvious to one having ordinary skill in the art to use inductor in Low’s DC-Dc converter for the purpose of achieving optimum output voltage.  The modified Low et al.’s figure fails to show the layout of the coil 
As to claim 9, Kim’s figure 2 further shows a second ferrite layer (130) affixed to an opposite side of the inductor. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/QUAN TRA/
Primary Examiner
Art Unit 2842